                     1   FRANK C. GILMORE (SBN 10052)
                         fgilmore@rssblaw.com
                     2   Robison, Sharp, Sullivan & Brust
                         71 Washington Street
                     3   Reno, Nevada 89503
                         Telephone:    (775) 329-3151
                     4   Facsimile:    (775) 329-7169

                     5   Attorneys for Defendant
                         Monterey Financial Services LLC
                     6

                     7

                     8

                     9                                UNITED STATES DISTRICT COURT
                    10                                       DISTRICT OF NEVADA
                    11

                    12

                    13   TETYANA SERHIYENKO-LEMAY
                                                                       CASE NO.: 2:19:cv-00405-JCM-GWF
                    14                  Plaintiff,

                    15          v.                                     STIPULATION AND ORDER TO EXTEND
                                                                       THE TIME THROUGH FRIDAY, JULY 19,
                    16   MONTEREY FINANCIAL SERVICES,                  2019, FOR DEFENDANT TO FILE ITS
                         LLC dba MONTEREY COLLECTION                   OPTIONAL REPLY BRIEF IN FURTHER
                    17   SERVICE
                                                                       SUPPORT OF ITS MOTION TO DISMISS
                    18                  Defendant.                     PLAINTIFF'S AMENDED COMPLAINT
                                                                       [First Request]
                    19

                    20

                    21          This Stipulation is filed pursuant to LR IA 6-1 and 6-2. Plaintiff filed this action on

                    22   March 8, 2019. On May 28, 2019 Defendant filed its pending Motion to Dismiss Plaintiffs
                    23   Amended Complaint (Doc. 19).
                    24
                                Plaintiff filed her response to Defendant’s Motion to Dismiss on June 21, 2019 (Doc. 25).
                    25
                         Defendant’s Reply Brief is currently due on July 12, 2019. The parties stipulate to a one-week
                    26
                         extension through July 19, 2019 for Defendant to file its optional Reply Brief.
                    27

                    28   ///
Robison, Sharp,
Sullivan & Brust
71 Washington St.                                                       -1-
Reno, NV 89503
(775) 329-3151
                     1          Defendant requested this brief extension as a result of its attorneys being out of the office

                     2   due to the July 4th holiday. This is Defendant’s first request for an extension and will not request
                     3
                         any further extension to file its Reply Brief.
                     4
                                DATED: July 9, 2019
                     5
                         ROBISON, SHARP, SULLIVAN                               MITCHELL D. GLINER, ESQ.
                     6   & BRUST
                     7
                         /s/ Frank Gilmore                                      /s/ Mitchell Gliner
                     8   FRANK C. GILMORE, ESQ.                                 MITCHELL GLINER, ESQ.
                         State Bar No. 010052                                   State Bar No. 003419
                     9   71 Washington Street                                   3017 W. Charleston Blvd. # 95
                         Reno, Nevada 89503                                     Las Vegas, Nevada 89102
                    10   Attorneys for Defendant                                Attorney for Plaintiff
                    11

                    12

                    13

                    14

                    15                          IT IS SO ORDERED, this _____
                                                                       11th day of             July          , 2019

                    16

                    17                                          UNITED STATES DISTRICT JUDGE
                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
Robison, Sharp,
Sullivan & Brust
71 Washington St.                                                         -2-
Reno, NV 89503
(775) 329-3151
                     1

                     2                                   CERTIFICATE OF SERVICE
                     3
                                Pursuant to FRCP 5(b), I certify that I am an employee of Robison, Sharp, Sullivan &
                     4
                         Brust, and that on this date I caused to be served a true copy of STIPULATION AND ORDER
                     5
                         TO EXTEND THE TIME THROUGH FRIDAY, JULY 19, 2019, FOR DEFENDANT TO
                     6
                         FILE ITS OPTIONAL REPLY BRIEF IN FURTHER SUPPORT OF ITS MOTION TO
                     7
                         DISMISS PLAINTIFF'S AMENDED COMPLAINT [First Request] on all parties to this
                     8
                         action by the method(s) indicated below:
                     9
                    10   ____   by placing an original or true copy thereof in a sealed envelope, with
                                sufficient postage affixed thereto, in the United States mail at Reno,
                    11          Nevada, addressed to:

                    12              Mitchell D. Gliner, Esq.
                                    3017 W. Charleston Blvd., Suite 95
                    13              Las Vegas, Nevada 89102

                    14
                         _X__ by using the Court’s CM/ECF Electronic Notification System addressed to:
                    15
                                    Mitchell D. Gliner, Esq.
                    16              Email: mgliner@glinerlaw.com

                    17   ____   by placing an original or true copy thereof in a sealed envelope for personal
                                delivery/hand delivery of original addressed to:
                    18
                                    Mitchell D. Gliner, Esq.
                    19              3017 W. Charleston Blvd., Suite 95
                                    Las Vegas, Nevada 89102
                    20
                         ____   by facsimile (fax) addressed to:
                    21
                         ____   by Federal Express/UPS or other overnight delivery addressed to:
                    22
                                DATED: This 9th       day of July, 2019.
                    23

                    24                                                      /s/ Mary Carroll Davis
                                                                      Employee of Robison, Sharp, Sullivan & Brust
                    25

                    26

                    27

                    28
Robison, Sharp,
Sullivan & Brust
71 Washington St.                                                      -3-
Reno, NV 89503
(775) 329-3151
